Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The amendments and arguments filed on 07/21/2022 are acknowledged and have been fully considered.  Claims 1-4, 7-8, 10-11, 13-19, and 21 are now pending.  Claims 5-6, 9, 12, and 20 are canceled; claims 1, 10-11, and 18 are amended.
Claims 1-4, 7-8, 10-11, 13-19, and 21 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20140271517 A1 (Phinney et al., 2014) in view of US PGPUB 20200368120 A1 (Ma et al.) as evidenced by NPL3 (screenshot of https://www.chemicalbook.com/ChemicalProductProperty_EN_cb8853024.htm, 2017).

In regards to claim 1, 3, and 13-14 Phinney et al. teaches a deodorant formulation comprising propylene glycol, magnesium oxide, and between 18% and 22% by weight water (see Phinney et al., paragraph 0028). The magnesium oxide comprises from between 1% to 10% by weight of the formulation (see Phinney et al., paragraph 0027). Further, Phinney et al. teaches that the formulations do not contain aluminum compounds (see Phinney et al., paragraph 0042). Magnesium oxide has a very low solubility at 20°C, 6.2 mg/L in water (see NPL3, water solubility). One with ordinary skill in the art would know that the solubility of magnesium oxide is less than 90 g/L at 25°C. Further, magnesium oxide has a pH of 10.8 in a water 12% solution, as shown in the instant specification (see instant specification as filed, table 4). Phinney et al. teaches the incorporation of magnesium hydroxide (in regards to instant claim 3) in a formulation of the invention with a pH of about 9 to about 10.5 (see Phinney et al., paragraph 0040). Phinney et al. teaches that the formulation is prepared as a stick, spray, or gel (see Phinney et al., paragraph 0043). 
In regards to claim 16, Phinney et al. does not teach the use of baking soda in the composition despite discussing the use of sodium bicarbonate in deodorant compositions (see Phinney et al., paragraphs 0010-12). 

Phinney et al. is silent on the deodorant composition comprising dipropylene glycol and from about 50% to about 90% by weight of water.

In regards to claims 1-2, and 8, Ma et al. teaches that the composition comprises from 0.5 to 50% by weight of a humectant, such dipropylene glycol (see Ma et al., paragraph 0063). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 7, Ma et al. teaches the composition comprises a cosmetically acceptable carrier, such as water. The amount of water ranges from 1 to 85 wt % (see Ma et al., paragraph 0058). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In regards to claims 1-3, 8, 10, 13-14, and 16, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Phinney et al. and Ma et al. to formulate a composition comprising the humectant of Ma et al. with the composition of Phinney et al. as both compositions comprise a humectant (see Phinney et al., claim 4). Further, Ma et al. teaches that propylene glycol is an equivalent of dipropylene glycol as a humectant (see Ma et al., paragraph 0063). Phinney et al. teaches that propylene glycol is used in an amount of 52% to 57% in the composition. One with ordinary skill in the art would be motivated to simply substitute the propylene glycol of Phinney et al. with the dipropylene glycol of Ma et al. to obtain predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results.
In regards to claim 7, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings Phinney et al. and Ma et al. to formulate a deodorant composition comprising an emulsion with water as a carrier, as it is known and is common in the art (see Ma et al., paragraph 0057-58). One with ordinary skill in the art would be motivated to combine the deodorant composition of Phinney et al. with the emulsion of Ma et al. according to the method making an emulsion (see Ma et al., paragraphs 0074-0075) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 
In regards to claim 10, as the teachings of Phinney et al. and Ma et al. would yield an identical deodorant as instantly claimed, the properties, such as the underarm pH after 6 hours after application of the deodorant, of the composition would be the same. A chemical composition and its properties are inseparable. Therefore, as the prior art teaches the identical chemical structure, one with ordinary skill in the art would expect the properties to be the same. Further, claim 10 claims a future intended use, however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art.


Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20140271517 A1 (Phinney et al., 2014) in view of US PGPUB 20200368120 A1 (Ma et al.) as applied to claims 1-3, 7-8, 10, 13-14, and 16 above, and further in view of US PGPUB 20190000730 A1 (Abuelhaiga et al., 2019) as evidenced by NPL3 (screenshot of https://www.chemicalbook.com/ChemicalProductProperty_EN_cb8853024.htm, 2017).

The teachings of Phinney et al. and Ma et al. have been described supra. 

Phinney et al. and Ma et al. are silent on the deodorant composition comprising partially carbonated magnesium hydroxide and the magnesium salt comprising from about 5% to about 20% of the composition by weight. 

In regards to claim 1, 3-4, 14, and 17, Abuelhaiga et al. teaches a deodorant composition comprising partially carbonated magnesium hydroxide, a magnesium salt, in the amount of from 5 to 25 wt %, consisting of magnesium carbonate and water homogeneously dispersed in magnesium hydroxide (see Abuelhaiga et al., paragraph 0012). Abuelhaiga et al. also teaches the composition is free of aluminum and zirconium salts (see Abuelhaiga et al., paragraph 0012). Abuelhaiga et al. teaches the composition is in the form of a stick or spray (see Abuelhaiga et al., paragraph 0028).
In regards to claim 10, as the teachings of Abuelhaiga et al. would yield an identical deodorant as instantly claimed, the properties, such as the underarm pH after 6 hours after application of the deodorant, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Further, claim 10 claims a future intended use, however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art.
In regards to claim 16, the composition of Abuelhaiga et al. does not teach baking soda as part of the composition.

In regards to claims 1-4, 7-8, 10, 13-14, and 16-17, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Phinney et al., Ma et al., and Abuelhaiga et al. to formulate a deodorant composition comprising a from about 5% to about 20% by weight of magnesium salt, such as magnesium hydroxide or partially carbonated magnesium hydroxide, an aqueous carrier, such as water or propylene glycol, that is free of aluminum and has a pH of at least about 8 as Abuelhaiga et al. teaches that the partially carbonated magnesium hydroxide is used to replace or minimize the use of aluminum in the deodorant composition (see Abuelhaiga et al., paragraphs 0012-13), as human exposure to aluminum is raising health concerns (see Phinney et al., paragraph 0023). One with ordinary skill in the art would be motivated to combine the deodorant composition of Phinney et al. and Ma et al. with the partially carbonated magnesium hydroxide of Abuelhaiga et al. to according to the method of forming and using the partially carbonated magnesium hydroxide of Abuelhaiga et al. (see Abuelhaiga et al., paragraphs 0026-27) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20140271517 A1 (Phinney et al., 2014) in view of US PGPUB 20200368120 A1 (Ma et al.) as applied to claims 1-3, 7-8, 10, 13-14, and 16 above, and further in view of US Patent 5512274 (Phinney, 1996) as evidenced by NPL3 (screenshot of https://www.chemicalbook.com/ChemicalProductProperty_EN_cb8853024.htm, 2017).
The teachings of Phinney et al. and Ma et al. have been described supra in regards to claims 1-3, 7-8, 10, 13-14, and 16. 

The combination of Phinney et al. and Ma et al. is silent on the deodorant composition comprising from about 5% to about 20% by weight of the composition of magnesium hydroxide. 

Phinney teaches a deodorant composition (see Phinney, abstract) that comprises magnesium hydroxide in the amount of 1% to 10% by weight (see Phinney, column 3, lines 64-66). 

In regards to claims 18-19, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Phinney et al., Ma et al., and Phinney to formulate a deodorant composition comprising 1% to 10% by weight of magnesium hydroxide, from about 1-85% of water by weight, and from about 0-50% of a humectant, such as dipropylene glycol, wherein the deodorant is free of aluminum. Further, in regards to the amount of magnesium hydroxide used, Phinney teaches that the amount of magnesium hydroxide used gives the composition a pH of about 9 to about 10.5 (see Phinney, column 5, lines 29-30), which is the same pH as taught in Phinney et al. (see Phinney et al., paragraph 0040). One with ordinary skill in the art would be motivated to combine the deodorant composition of Phinney et al. and Ma et al.  with the amount of magnesium hydroxide taught in Phinney to formulate a deodorant composition with a pH of about 9 to about 10.5 according to the method of making a deodorant composition (see Phinney et al., paragraphs 0063-65) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20140271517 A1 (Phinney et al., 2014) in view of US PGPUB 20200368120 A1 (Ma et al.) as applied to claims 1-3, 7-8, 10, 13-14, and 16 above, and further in view of US PGPUB 20080213322 A1 (Birman et al., 2008) as evidenced by NPL2 as filed on 02/25/2021 (screenshot of https://www.cosmeticsandtoiletries.com/formulating/function/aids/premium-deciphering-chelating-agent-formulas-215885521.html, 2013) and NPL3 (screenshot of https://www.chemicalbook.com/ChemicalProductProperty_EN_cb8853024.htm, 2017).

The teachings of Phinney et al. and Ma et al. have been described supra in regards to 1-3, 7-8, 10, 13-14, and 16. 

Phinney et al. and Ma et al. do not teach the particle size of the magnesium salt being from 1 micron to about 10 microns or the composition comprising a chelator.

In regards to claim 11, Birman et al. teaches personal care compositions, such as deodorants (see Birman et al., paragraph 0163-169) comprising silicone coated magnesium hydroxide with the size of the particles of the hydroxide ranging from 0.01 to 200 micrometers (see Birman et al., paragraphs 0109-110). 
In regards to claim 15, Birman et al. teaches the use of chelators in the composition (see Birman et al., paragraph 0213). 
	
In regards to claims 1-3, 7-8, 10-11, 13-16, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Phinney et al., Ma et al., and Birman et al. to formulate a deodorant composition comprising silicone coated magnesium hydroxide with the particle size ranging from 0.01 to 200 micrometers, as this provides improvements to the composition such as the lack of agglomeration of the powder particles (see Birman et al., paragraph 0110) and by using the silicone the magnesium hydroxide is stabilized and do not interact with other agents in the composition (see Birman et al., paragraph 0112). Further, MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In regards to the chelator, it is known that chelators are used in deodorants to prevent fragrance degradation and provide antioxidant protection (see NPL2, paragraph 4). One with ordinary skill in the art would be motivated to combine the deodorant composition of Phinney et al. and Ma et al. with the magnesium hydroxide and chelator of Birman et al. according to the methods taught in Birman et al. (see Birman et al., paragraphs 0110-112) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20140271517 A1 (Phinney et al., 2014) in view of US PGPUB 20200368120 A1 (Ma et al.) as applied to claims 1-3, 7-8, 10, 13-14, and 16, and further in view of US PGPUB 20160310498 A1 (Renucci, 2016) as evidenced by NPL3 (screenshot of https://www.chemicalbook.com/ChemicalProductProperty_EN_cb8853024.htm, 2017).

	The teachings of Phinney et al. and Ma et al. have been described supra in regards to claims 1-3, 7-8, 10, 13-14, and 16.

	Phinney et al. and Ma et al. are silent on the use of poloxamine 1307 in the composition.

	Renucci teaches a deodorant stick composition comprising water (see Renucci, abstract), dipropylene glycol (see Renucci, paragraph 0036), and poloxamine 1307 (see Renucci, paragraph 0040). 

In regards to claim 21, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a deodorant composition comprising magnesium oxide, dipropylene glycol, and poloxamine 1307 as poloxamine 1307 is a neutralizing agent that is added to improve stick clarity and ensure that the desired pH is reached (see Renucci, paragraph 0040). One with ordinary skill in the art would be motivated to combine the composition of Phinney et al. and Ma et al. with the poloxamine 1307 of Renucci according to the known method of making a deodorant composition (see Phinney et al., paragraphs 0063-65) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

In regards to the applicant’s argument that a reason why a person of ordinary skill in the art would combine the prior art has not been stated, examiner points out that the MPEP says that one of the rationales to support a rejection under 35 U.S.C. 103 is “simple substitution of one known element for another to obtain predictable results” (see MPEP 2142). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 In the instant case, both compositions of Phinney et al. and Ma et al. comprise a humectant (see Phinney et al., claim 4). Further, Ma et al. teaches that propylene glycol is an equivalent of dipropylene glycol as a humectant (see Ma et al., paragraph 0063). Phinney et al. teaches that propylene glycol is used in an amount of 52% to 57% in the composition. One with ordinary skill in the art would be motivated to simply substitute the propylene glycol of Phinney et al. with the dipropylene glycol of Ma et al. to obtain predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results.
In regards to applicant’s arguments against the other rejections, the current rejections have been modified as necessitated by amendment to be in view of Phinney et al. and Ma et al. and in further view of the other references.

Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611